DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/01/2021 has been entered.

Election/Restrictions
Newly added claims 21-30 and 41-50 are similar to claims 1-20 where claims 11-20 were previously restricted and withdrawn from consideration.
Since Applicant has received an action on the merits for the previously presented invention (Group I – claims 1-10) which corresponds to Claims 21-30, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 41-50 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments filed on 05/25/2021 and 03/01/2021 with respect to claim 21 have been considered but are moot because the arguments do not apply in view of newly found reference Kyslov being used in the current rejection.  See the new combination of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2018/0063213 to Bevilacqua-Linn (“Bevilacqua”) in view of US PG Pub 2012/0036365 to Kyslov (“Kyslov”).
Regarding claim 21, “A digital content manager apparatus, comprising: a first interface configured to at least communicate with a plurality of network-based client processes” reads on an apparatus/method which sends content from a source to a user device (abstract, ¶0062) disclosed by Bevilacqua and represented in Figs. 6 and 8.
As to “5a processor apparatus in data communication with the first interface; and a storage apparatus in data communication with the processor apparatus and comprising at least one computer program, the at least one 
As to “10receive data representative of a request for digitally rendered content element from one of the plurality of network-based client processes, the request comprising at least first data” Bevilacqua discloses (¶0035, ¶0036) that client device sends a request for content comprising audio/video or application or game data as represented in Fig. 3.
As to “based at least on the first data, access a database to obtain…a portion of the requested digitally rendered content 15element” Bevilacqua discloses (¶0037, ¶0038, ¶0074) that based on the request, the content delivery device fetches a manifest associated with the content to be delivered to the user device from an origin URL where the content is stored.
As to “based at least on the accessed…data, generate a protocol-based message for transmission to the requesting one network-based client process” Bevilacqua discloses (¶0042, ¶0046) that the content delivery device transmits data over a network connection comprising HTTP connection.
As to “cause transmission of the protocol-based message to the requesting one 20network-based client process, the protocol-based message configured to enable the one of the plurality of network-based client processes to access at least the portion of the requested digitally rendered content element at 
Bevilacqua meets all the limitations of the claim except “obtain location data associated with at least a portion of the requested digitally rendered content element, the location data indicative of at least one network storage location of the at least portion of the digitally rendered content element, and generate a message for transmission.”  However, Kyslov discloses (¶0025, ¶0026, ¶0033) that based on the request received from the user device, the system identifies the media content within the content delivery network database and generates a message indicating content delivery URL, where the indication of the media content is a link/pointer to a location where the media content is stored, and transmits the message/info to the requesting device as represented in Fig. 1.
As to “wherein the generation of the protocol-based message comprises access of a central database configured to (i) act as a single point of contact for each of the plurality of network-based client processes, and (ii) relate a network-specific identifier value to a network address where at least the portion of the requested digitally rendered content element can be accessed by the one of the plurality of network-based client processes” Kyslov discloses (¶0020, ¶0026) that the content delivery network database provides requested media content to the plurality of devices via edge component where the media content in content delivery network database can only be accessed via edge component (single point of contact for plurality of client processes); (¶0025, ¶0026, ¶0033) the 

Regarding claim 22, “The digital content manager apparatus of Claim 21, wherein a protocol associated with the protocol-based message comprises an extant protocol used within the content delivery network for other functions, the extant protocol comprising a stateless protocol” Bevilacqua discloses (¶0042) that the content delivery device communicates/transmits data over a network connection comprising HTTP connection.

Regarding claim 24, “The digital content manager apparatus of Claim 21, wherein the one of the plurality of network-based client processes comprises a just-in-time (JIT) packaging process having prescribed timing requirements, and 

Regarding claim 25, “The digital content manager apparatus of Claim 21, wherein the plurality of network-based client processes comprise: (i) at least one a just-in-time (JIT) packaging process; and (ii) at least one cloud Digital Video Recorder (cDVR) apparatus” Bevilacqua discloses (¶0063) that the download server is connected with just-in-time packager and (¶0030) network DVR.

Regarding claim 26, “The digital content manager apparatus of Claim 21, wherein: the first data comprises an abbreviated or truncated designation for the requested content element; and the location data comprises one or more universal resource locators (URLs) associated with the network storage location, the network storage location accessible via one or more origin servers” Bevilacqua discloses (¶0035) that the client device transmits a request for content comprising HTTP head request to the content delivery device, and Kyslov discloses (¶0022) that the device sends a request comprising an identifier 

Regarding claim 27, “The digital content manager apparatus of Claim 21, wherein: the request comprises second data relating to one or more path parameters associated with the requested content element; and the generation of the protocol-based message comprises inclusion of at least a portion of the second data in the protocol-based message” Bevilacqua discloses (¶0035) that the request for content sent by the user device comprises selection parameters, where (¶0036) the content provided to the user device is based on the selection parameters.

Regarding claim 28, “The digital content manager apparatus of Claim 21, wherein: the digital content manager apparatus is disposed within a first topological zone of the content delivery network; the plurality of network-based client processes are disposed in a second, different topological zone” Bevilacqua discloses (¶0062) that the client server environment comprising download server 
As to “the at least one computer program further comprises a plurality of instructions configured to, when executed by the processor apparatus, maintain a topologically local database, the database at least correlating first data with location data for a plurality of digitally rendered content elements each accessible by each of the plurality of network-based client processes” Bevilacqua discloses (¶0037, ¶0038, ¶0074) that the content delivery device fetches a manifest associated with the content to be delivered to the user device from an origin URL where the content is stored; (¶0065) download server is associated with the database.
As to “wherein the disposition of the digital content manager apparatus in the first zone allows a single instance of the digital content manager apparatus to service content element requests from the plurality of network-based client processes using at least the local database” Bevilacqua discloses (¶0037, ¶0038, ¶0074) that based on the request, the content delivery device fetches a manifest associated with the content to be delivered to the user device from an origin URL where the content is stored.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bevilacqua in view of Kyslov as applied to claim 22 above, and further in view of US PG Pub 2014/0143337 to McIntosh (“McIntosh”).
claim 23, combination of Bevilacqua and Kyslov meets all the limitations of the claim except “the digital content manager apparatus of Claim 22, wherein the protocol-based message comprises a hypertext transport protocol (HTTP) 301 message.”  However, McIntosh discloses (¶0053, ¶0079) that the individualized shortened URL directs the user to a web server that issues a 301 HTTP.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Bevilacqua and Kyslov’s systems by using HTTP 301 message as taught by McIntosh in order to redirect to automatically inform the user's web browser to visit the destination URL.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bevilacqua in view of Kyslov as applied to claim 28 above, and further in view of US PG Pub 2016/0094883 to Tidwell (“Tidwell”).
Regarding claim 29, “The digital content manager apparatus of Claim 28, wherein: the first topological zone of the content delivery network comprises a headend portion of a managed content distribution network” Bevilacqua discloses (¶0062) that the client server environment comprising download server located in an internal network (first zone) as represented in Fig. 8.
Combination of Bevilacqua and Kyslov meets all the limitations of the claim except “the second, different topological zone comprises an edge or hub portion of the managed content distribution network; and wherein the plurality of network-based client processes are each configured to receive respective 

Regarding claim 30, “The digital content manager apparatus of Claim 29, wherein the third portion of the content delivery network comprises an untrusted internetwork not part of the managed content distribution network” Tidwell discloses (¶0066, ¶0067) that the headend (first zone) is connected to the Gateway type device (second zone) using a managed network, where the Gateway is connected to a plurality of client devices (third portion/zone) using unmanaged network as represented in Fig. 2A.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425